internal_revenue_service national_office technical_advice_memorandum november third party communication none date of communication not applicable tam-130972-06 number release date index uil no case-mis no territory manager ---------------- taxpayer names taxpayer addresses taxpayers identification nos years involved dates of conferences ----------------------------------------------------------- --------------------------------------------------------------- ---------------- ----------------------------------------------------------- ------------------------------- -------------------------- --------------------------- --------------------------------------------------------------- ---------------- --------------------- -------------------- ----------------------------- --------------------------------------------------------------- ------------------ -------------------------------------- ----------------------- - ------------------------------------- --------------------------------------------------------------- ------------------ -------------------------------------------------------------- ----------------------------------- ------------------------- ------------------ tam-130972-06 legend us group us corp us sub transferee uk parent uk sub1 uk sub2 issuer subsidiary promoter instrument senior loan document subscription agreement deed of covenant articles of association dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figureaa dollar_figurebb ------------------------------------------------------------ ----------------------------- --------------------- ---------------------------------------------------------------- -------------- ---------------------- -------------------------- ----------------------------------------------------- ----------------------------------------------------- ------------------------------- --------------------------------------------------------------------------------------- ------------------------ --------------------------------------------------------------------------------------- --------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --- --------------------------------------------------------------------------------------- - ------------------- ----------------- ------------------- ------------------- ------------------- --------------- ----------------- ------------- ----------------- ------------- ----------------- ----------------- ----------------- ----------------- ----------------- --------------- ----------------- --------------- ----------------- --------------- ----------------- ----------------- ----------------- ----------------- ----------------- ----------------- ----------------- --------------- ------------------- ----------------- --------------- --------------- --------------- ----------------- ----------------- ----------------- ----------------- ----------------- ----------------- ----------------- ----------------- --------------------- ----------------- ----------------- ----------------- -------------- ------------- ------------------ --------------- --------------------------- ----------------------- ------------------ ---------------- ------------------------ ------------------- ---------------------- --------------------------- ------- ------- ------ tam-130972-06 dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg dollar_figurehh dollar_figureii dollar_figurejj dollar_figurekk dollar_figurell dollar_figuremm dollar_figurenn dollar_figureoo dollar_figurepp dollar_figureqq dollar_figurerr dollar_figuress dollar_figurett dollar_figureuu dollar_figurevv dollar_figureww dollar_figurexx r s t u v w x y date date date date date date date date year year year tam-130972-06 issues whether us group and transferee collectively taxpayers are precluded from claiming foreign tax_credits under sec_901 for payments to the united kingdom u k in respect of subsidiary’s income because those payments are noncompulsory amounts under sec_1_901-2 whether taxpayers are precluded from claiming foreign tax_credits under sec_901 for payments to the u k in respect of subsidiary’s income because taxpayers’ investment in the securities issued by issuer is a loan for u s tax purposes not an equity_investment whether the anti-abuse provision under sec_1_701-2 applies to disallow the foreign tax_credits claimed by taxpayers in connection with the transaction because they result from a partnership investment which has as its principal purpose to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner inconsistent with the intent of subchapter_k whether the foreign tax_credits claimed by taxpayers should be disallowed because the transaction generating the foreign tax_credits lacked economic_substance conclusions issuer failed to apply the substantive and procedural provisions of u k law in a manner that minimized its u k tax obligations because issuer failed to surrender its losses to subsidiary a disregarded_entity for u s tax purposes as permitted by the u k group relief regime payments to the u k in respect of subsidiary’s income are noncompulsory payments under sec_1_901-2 to the extent those payments exceed the amount of u k tax that would have been due if issuer and subsidiary had elected to surrender issuer’s losses to subsidiary the noncompulsory payments are not taxes paid for purposes of sec_901 and taxpayers are not eligible to claim credits under sec_901 for such payments alternatively taxpayers are not entitled to claim credits for the purported payments of u k tax because the securities of issuer are debt instruments not equity for u s tax purposes or are like debt instruments under u s tax principles therefore us sub and transferee collectively holders are not partners of issuer and taxpayers cannot claim credits pursuant to sec_702 and sec_901 for any u k taxes paid_by issuer for u s tax purposes issuer is a branch or division of its sole owner uk sub1 holders are considered to hold debt or debt-like instruments of uk sub1 and to receive interest from uk sub1 in the amount of the distributions on the securities of issuer alternatively issuer and subsidiary are mere conduits and the substance of the transaction is a loan from holders to uk parent therefore holders are not partners of issuer and taxpayers cannot claim credits pursuant to sec_702 and sec_901 for tam-130972-06 any u k taxes paid_by issuer for u s tax purposes holders are considered to hold debt of uk parent and to receive interest from uk parent in the amount of the distributions on the securities of issuer alternatively the anti-abuse rule in sec_1_701-2 applies to the transaction and requires recharacterization of the transaction as a loan from holders to uk parent therefore holders are not partners of issuer and taxpayers cannot claim credits pursuant to sec_702 and sec_901 for any u k taxes paid_by issuer for u s tax purposes holders are considered to hold debt of uk parent and to receive interest from uk parent in the amount of the distributions on the securities of issuer alternatively the transaction generating the foreign tax_credits lacked economic_substance therefore the foreign tax_credits must be disallowed however taxpayers did invest dollar_figurec and must include in income an amount equal to the cash distributions received by taxpayers facts taxpayers are us group a u s consolidated_group and transferee a non- consolidated domestic_corporation controlled by us group three taxable years are at issue the transaction uk parent is a u k corporation that wholly owns uk sub1 and uk sub2 uk sub1 and uk sub2 are also u k corporations on date uk sub1 formed issuer by contributing dollar_figurea to issuer in exchange for percent of issuer’s ordinary shares uk sub1 also loaned dollar_figureb to issuer issuer is a u k entity that is a corporation for u k tax purposes taxpayers take the position that issuer is a partnership for u s tax purposes us corp is a domestic_corporation that wholly owns us sub also a domestic_corporation us corp and us sub are members of us group on date us sub used dollar_figurec contributed to it by us corp to purchase non-convertible securities the securities issued by issuer and evidenced by the instrument the dollar_figurec purchase_price was equal to r of the combined amount of the securities and issuer’s ordinary shares ie dollar_figurec r of dollar_figurea dollar_figurec uk parent and issuer treated the securities as debt for u k tax and accounting purposes taxpayers take the position that the securities are equity interests in issuer ie partnership interests for u s tax purposes yield payments on the securities and other key terms relating to the securities are discussed in sec_2 below issuer capitalized subsidiary by contributing dollar_figured dollar_figurea dollar_figurec to subsidiary in exchange for percent of the ordinary shares of subsidiary and by loaning the remaining dollar_figureb of its funds to subsidiary subsidiary is a u k entity that is treated as a corporation for u k tam-130972-06 purposes an election was made to treat subsidiary as a disregarded_entity for u s tax purposes subsidiary in turn loaned the entire amount of funds it received from issuer dollar_figuree to uk parent uk parent used the loan proceeds to retire existing indebtedness the loan to uk parent the senior loan was a callable perpetual ie no fixed maturity_date fixed rate loan that paid s quarterly the s was the five-year fixed equivalent rate of usdollar_figurelibor the due dates for the interest payments on the senior loan coincided with the due dates of the yield payments on the securities in the instrument issuer covenanted that it would cause subsidiary to call the senior loan in the event of a redemption of the securities or upon the calling of an auction with respect to the securities instrument art s iii iv under the terms of the instrument the calling of the senior loan pursuant to an auction would trigger a liquidation of issuer and thus a redemption of the securities unless issuer entered into a replacement senior loan facility see below under liquidation of issuer upon any redemption of the securities issuer was required to use the proceeds from the senior loan to repay the holder s of the securities instrument art u the proceeds from the senior loan exceeded the price to redeem the securities by a ratio of hereinafter over-collateralization us group’s transaction approval document exhibit to the tam submission indicated that the over-collateralization substituted for uk parent’s guarantee us corp entered into a five-year interest-rate swap agreement with uk sub2 us corp agreed to pay uk sub2 s quarterly uk sub2 agreed to pay us corp three-month usdollar_figurelibor flat on a notional amount of dollar_figurec the swap agreement effectively fixed us group’s return at an amount equal to three-month usdollar_figurelibor minus basis points ie s -u basis points in the three taxable years at issue the swap resulted in no payments in the first year and in a net payable from us corp in years two and three transferee was formed on date on date us sub transferred the securities to transferee in exchange for the common_stock of transferee at the time of the transfer us group was in an excess foreign_tax_credit position according to us group’s return as filed the securities were transferred to transferee to allow current utilization of the foreign tax_credits claimed in connection with the securities absent the transfer the credits were projected to be fully utilized before any expiration the transfer did not affect the terms of the transaction in accordance with terms of the instrument issuer redeemed the securities on date approximately five years after the issuance of the securities for the principal_amount of dollar_figurec plus accrued but unpaid yield payments key terms tam-130972-06 yield payments the instrument required issuer to make payments yield payments on the securities at the end of each calendar-year quarter subject_to the occurrence of an auction discussed below the rate was t for the first year and u for years two through five ending on date instrument art the instrument provided for adjustments in the amount of the yield payments in the event of a change in the rate of the u k corporation tax to which the income of subsidiary was subject the adjustments to the yield payments bore an inverse relationship to changes in the rate instrument art the instrument permitted issuer to defer yield payments by extending the yield payment period but provided that issuer could not defer the first yield payment beyond date a date one year after the issuance of the securities instrument art deferred yield payments accrued interest compounded quarterly at the applicable yield payment rate id failure to make a yield payment prior to date would trigger a liquidation of issuer failure to make yield payments for any four consecutive quarters would also trigger a liquidation of issuer see liquidation of issuer below the instrument required suspension of yield payments if issuer became insolvent or failed to satisfy either a minimum net_worth test or an earnings_and_profits test the instrument defined solvency as the issuer being able to pay liabilities as they came due and having book assets in excess of book liabilities not treating the securities as liabilities to meet the minimum net_worth test the book_value of issuer’s assets had to exceed of the book_value of its liabilities treating the securities as liabilities for this purpose to meet the earnings_and_profits test issuer had to have current or accumulated_earnings_and_profits as determined for u s tax purposes at least equal to the yield payments due for the yield period the instrument provided that interest would not accrue on suspended yield payments instrument art auction procedures the instrument included auction provisions that allowed holders to change the yield on the securities an auction could take place at the following times first the instrument required issuer to initiate auction proceedings days before date approximately five years after the issuance of the securities instrument art a second the holder s of dollar_figure million of the securities could demand an auction at any time after date a date one year after the issuance of the securities instrument art iii other events triggering an auction at the option of holder s of dollar_figure million of the securities included a change in any law at any time resulting in a material decrease in the economic benefits or a material increase in the costs of the securities for the holder the issuer or their affiliates us corp’s receipt of a notice at any time terminating the interest-rate swap or a decrease or a more than five percent increase in the u k tax_rate imposed on the interest_income of subsidiary instrument art i tam-130972-06 schedule of the instrument set forth procedures for the auction to determine the yield at which the holder would be willing to continue to hold the securities or at which others would want to invest in the securities an auction agent would conduct the auction the instrument required the agent to contact up to six persons to determine if they would be willing to submit a bid to purchase the securities ie to submit a rate at which they would be willing to purchase the securities instrument sch art i under the instrument the existing holder of the securities as well as any other bidder had the right to bid a rate which the existing holder or other bidder in its absolute discretion considered to be a reasonable rate of return on the securities instrument sch art ii thus the auction procedures did not set a maximum bid the new yield would be set at the lowest rate that would result in a number of successful bids equal to the amount required to ensure that the total amount of outstanding securities would continue to be held by existing holders or would be sold to the other bidders if the existing holder’s bid was higher than the new yield the instrument required the existing holder to sell its securities at the redemption price defined below under redemption to a person that had bid the new yield instrument sch art in addition if issuer believed that the new yield exceeded a reasonable commercial return on the securities issuer had the right to redeem the securities at the redemption price instrument sch art iii in its analysis of the transaction us group cited this as a tactic it could use to engineer its exit of the transaction and one that limited us group’s exposure to any credit risk that uk parent may have posed the credit approval report states the following twelve months after the issuance of the securities us corp has an unfettered right to request issuer to hold an auction of the securities us corp is obliged to bid for the whole of the securities at the rate it deems reasonable in its sole discretion if issuer is not satisfied with the outcome of the bids it can procure that the senior loan which is repayable on business days notice be repaid in order to permit the redemption of the securities at par_value plus any accrued or deferred yield payments if us corp decides that it no longer wishes to invest in the securities and thus bids a sufficiently high rate in any auction then the issuer of the securities should have an economic compulsion to redeem or transfer the securities to other bidders therefore we take the view that the exposure to the securities can be considered short-term five years after the issuance of the securities an auction will be held to reset the rate to either fixed or floating if the bids received by issuer are too high issuer can give a notice of redemption of the securities at par plus any accrued yield payment as a result of issuer’s redemption of the securities auction procedures were never initiated and no auction ever occurred tam-130972-06 status and subordination the securities were subordinate to all liabilities of issuer and senior to any class of issuer’s ordinary shares instrument art no voting rights the securities were non-voting however holders of the securities did have the right to vote at meetings of holders relating to the acceptance or rejection by the holders of substitute securities or modifications to the securities proposed by issuer instrument sch art we understand that no such meetings were ever held redemption the instrument provided for the redemption of the securities under certain circumstances at a price equal to the principal of the securities plus accumulated and unpaid suspended and deferred yield payments including accrued interest thereon to the date fixed for redemption the redemption price such circumstances included the following first the instrument permitted issuer to redeem the securities at any time on or after date a date one year after the issuance of the securities following a change in any law resulting in a material decrease in the economic benefits or a material increase in the costs of the securities for the holder the issuer or their affiliates or following receipt by uk sub2 of a notice terminating the interest-rate swap instrument art second the instrument permitted issuer to redeem the securities if the issuer determined that it had to pay holders additional_amounts as a result of a change in the law of the u k or a change in any treaty to which the u k was a party instrument art a the instrument defined additional_amounts as additional_amounts due to the holders of the securities to make the holders whole in the event the yield payments became subject_to u k withholding_tax instrument art the instrument conditioned redemption upon adjusted net capital equaling or exceeding the redemption price instrument art adjusted net capital was defined as the book_value of issuer’s assets including accrued income less any liabilities accrued expenses if any or other non-share claims ie liabilities other than those owed to shareholders in their capacity as such excluding the redemption price of the securities liquidation of issuer the articles of association of issuer included several events that would trigger a liquidation of issuer liquidation events articles of association art the first event was issuer’s failure to make at least one yield payment prior to date the first anniversary of the issuance of the securities the second was issuer’s failure to make yield payments for any four consecutive quarters the third was issuer’s breach of any covenant in the instrument or the subscription agreement including a failure to pay the full redemption price when due the fourth was any event of default as defined in the senior loan document that document set forth events of default including uk parent’s failure to pay timely and in proper currency any tam-130972-06 amount for which it is liable under the senior loan document thus any single failure to pay by uk parent was a liquidation event the fifth event of liquidation under the instrument was in pertinent part any institution of bankruptcy or insolvency proceeding against or involving issuer subsidiary uk parent or other defined entities the final event of liquidation was the date falling business days after the calling of the senior loan by subsidiary pursuant to clause s iv of the instrument unless prior to such date subsidiary and uk parent entered into a replacement senior loan facility and subsidiary has advanced a loan thereunder the articles of association of issuer provided that upon the occurrence of a liquidation event the members of issuer shall jointly and severally be obliged to requisition a meeting of members of the company for the purpose of passing a winding-up resolution and to vote in favor of a winding-up resolution articles of association art uk sub1 which owns all of the voting interests in issuer agreed in the deed of covenant that upon the occurrence of a liquidation event it would call a general meeting of the issuer and vote its shares in favor of winding up issuer deed of covenant art tam submission p permitted assets and liabilities the instrument limited issuer’s permitted assets issuer permitted assets to the equity share capital in subsidiary of dollar_figured plus the dollar_figureb loan to subsidiary for a total of dollar_figuree issuer’s permitted liabilities issuer permitted liabilities were limited to liabilities to subsidiary liabilities under the dollar_figureb loan from uk sub1 to issuer other liabilities to uk parent and its affiliates subject_to an aggregate cap discussed below and liabilities in respect of taxation accounting legal and other administrative expenses subject_to an aggregate cap discussed below the instrument limited subsidiary’s permitted assets subsidiary permitted assets to the following usdollar_figure-denominated debt securities of a g-7 sovereign issuer or any supra-national or corporate issuer if rated not lower than aa3 aa by moody’s or s p usdollar_figure-denominated a1 p1 commercial paper and similar highly-rated money-market instruments cash and cash equivalents denominated in u s dollars with minor exceptions including deposits with banks rated at least aa2 aa the senior loan loans to issuer in the event issuer lacks sufficient funds to make payments in respect of the securities and on-demand loans to uk parent or other members of its group as long as yield payments were current and there was no event of default under the senior loan discussed below although subsidiary was authorized to 1this provision granted a grace period of seven days in which uk parent could remedy a failure to pay but only if technical or administrative error caused the failure 2clause s iv of the instrument required issuer to call the senior loan upon the calling of an auction with respect to the securities the instrument defines the term replacement senior loan facility as a loan agreement between subsidiary and uk parent under which subsidiary agrees to advance to uk parent or to another member of the uk parent group subject_to the provision of a guarantee from uk parent on terms previously approved in writing by the holders of the securities a loan of at least dollar_figuree upon terms which in all material respects are the same as those of the senior loan or if different upon terms which have been approved in writing by the holders of the securities tam-130972-06 provide funding to uk parent and certain of its affiliates and to make certain other highly rated investments the senior loan exhausted subsidiary’s available assets and the senior loan was subsidiary’s sole activity the instrument limited subsidiary’s permitted liabilities subsidiary permitted liabilities to the following liabilities to uk parent under the senior loan including a funding loan not relevant here u k taxes on interest received under the senior loan or in respect of other subsidiary permitted assets liabilities to issuer in respect of declared dividends and the dollar_figureb loan from issuer to subsidiary any liabilities incurred in respect of taxation accounting legal and other administrative expenses subject_to an aggregate cap discussed below and foreign exchange losses relating to u k tax_liabilities subject_to an aggregate cap discussed below the instrument imposed an aggregate cap of dollar_figuref of the senior loan to uk parent for the following liabilities of issuer and subsidiary issuer liabilities to uk parent and its affiliates liabilities of issuer and subsidiary in respect of taxation accounting legal and other administrative expenses and foreign exchange losses of subsidiary relating to u k tax_liabilities in its analysis of the risk of the transaction us group cited the restrictions on permitted assets and permitted liabilities of issuer and subsidiary as factors intended to minimize credit risk and ensure that interest_income on the senior loan is used to make yield payments on the securities credit approval report exhibit to the tam submission covenants the instrument set forth covenants relating to both issuer and subsidiary instrument art issuer covenanted inter alia that issuer would not dispose_of any shares in subsidiary issuer would use dollar_figured from uk sub1 and us sub to capitalize subsidiary and would use dollar_figureb from uksub1 to make a loan of dollar_figureb to subsidiary issuer would not voluntarily liquidate except pursuant to a liquidation event described above or as required_by_law or in accordance with the fiduciary duties of the directors of issuer issuer would not create or allow any security_interest over any of its revenues or assets issuer would not enter any business or trading activity other than the holding and servicing of issuer permitted assets and issuer permitted liabilities and would not have any subsidiaries other than subsidiary or employees purchase own lease or otherwise acquire any real_property including office space or enter into any securities_lending transactions issuer would not incur any liabilities except issuer permitted liabilities issuer would not make any loans other than the dollar_figureb loan to subsidiary issuer would not make any investments other than in issuer permitted assets tam-130972-06 issuer would use the proceeds received from subsidiary upon the repayment of the senior loan to redeem the securities immediately upon receipt of the proceeds for u s tax purposes issuer would treat itself as a partnership and would treat the holder of the securities and the holder of the ordinary shares as partners in the partnership issuer would allocate of all items of income gain loss deductions and credits to the holder s of the securities and to the holder of the ordinary shares until the total net_income and gain allocated to holder s of the securities equaled the yield payments accrued to such holder s during that year whether or not paid divided by one minus the u k tax_rate and thereafter would allocate of the items to the holder s of the securities and to the holder of the ordinary shares issuer would make all allocations in accordance with sec_704 issuer would complete its u k tax_return reporting dividends and interest from subsidiary as its only income or profit and yield payments interest_paid to uksub1 on the dollar_figureb loan and issuer permitted liabilities as its only expense and issuer would notify the holder s of the securities promptly of any change in u k tax law that would require issuer to take a different position on its u k tax_return with respect to subsidiary issuer covenanted it would exercise its rights as shareholder of subsidiary to procure inter alia that subsidiary would pay dividends to issuer on the last day of each quarter subsidiary would not create or allow any security_interest over any of its revenues or assets subsidiary would not voluntarily liquidate subsidiary would not enter any business or trading activity other than the holding and servicing of subsidiary permitted assets and subsidiary permitted liabilities and would not have any subsidiaries or employees purchase own lease or otherwise acquire any real_property including office space or engage in any securities_lending transactions subsidiary would not incur any liabilities except subsidiary permitted liabilities subsidiary would not make any loans other than the senior loan or become a creditor unless that transaction was a subsidiary permitted_asset subsidiary would not make any investments other than in subsidiary permitted assets subsidiary would pay u k tax timely subsidiary would not claim group relief from any member of the uk parent group relief group for the subsidiary’s accounting periods in which the securities remain outstanding subsidiary would elect to be treated as a branch for u s tax purposes subsidiary would report the following items on its u k tax_return tam-130972-06 a income or profit limited to interest on the senior loan which accrued at s income from other subsidiary permitted assets and a maximum of dollar_figure in foreign exchange profits b expenses solely of subsidiary permitted liabilities and interest on the dollar_figureb loan which accrued at s subsidiary would notify the holder s of the securities promptly of any change in u k tax law that would have required subsidiary to take a different position on its u k tax_return subsidiary would invest all of its dollar_figuree cash in advancing the senior loan subsidiary would not agree without prior approval of the holders of not less than of the aggregate principal_amount of securities then outstanding to waive amend modify and or terminate the senior loan or any other loans to or contracts with other affiliates subsidiary would require uk parent to repay the senior loan if issuer received a redemption notice and subsidiary would require uk parent to repay the senior loan in the event of an auction annual cash flows for the three taxable years at issue in year uk parent made total interest payments to subsidiary on the senior loan of dollar_figureg subsidiary paid issuer dollar_figureh of interest issuer in turn paid uk sub1 dollar_figureh of interest no other_payments were made in year in year uk parent made total interest payments on the senior loan to subsidiary of dollar_figurei subsidiary paid issuer dollar_figurej of interest and issuer paid uk sub1 dollar_figurej of interest subsidiary distributed dollar_figurek to issuer which distributed this amount to us sub and transferee it did not make any distributions to uk sub1 in year uk parent made total interest payments on the senior loan to subsidiary of dollar_figurei subsidiary paid issuer dollar_figurej of interest and issuer paid uk sub1 dollar_figurej of interest subsidiary distributed dollar_figurel to issuer which distributed this amount to transferee it did not make any distributions to uk sub1 in year sec_2 and us corp paid uk sub2 dollar_figurem and dollar_figuren respectively in connection with the swap tax consequences for the three taxable years at issue a u s tax consequences taxpayers take the position that the securities are equity interests in issuer for u s tax purposes accordingly for u s tax purposes taxpayers take the position that they dollar_figureo dollar_figurep tam-130972-06 were partners in issuer for the taxable years at issue taxpayers reported the following amounts attributable to the securities year us sub distributive_share of issuer’s taxable_income distributive_share of issuer’s u k taxes year us sub distributive_share of issuer’s taxable_income distributive_share of issuer’s u k taxes year transferee distributive_share of issuer’s taxable_income distributive_share of issuer’s u k taxes year transferee distributive_share of issuer’s taxable_income distributive_share of issuer’s u k taxes taxpayers claimed foreign tax_credits for holders’ distributive shares of issuer’s purported u k taxes dollar_figuredd dollar_figureee dollar_figurebb dollar_figurecc dollar_figureq dollar_figureaa b u k tax consequence sec_3 for u k tax purposes uk parent was entitled to interest_expense deductions for the interest payments it made to subsidiary on the senior loan subsidiary was required to take into account the interest_income it received from uk parent subsidiary was entitled to interest_expense deductions for the interest it paid to issuer the distributions made by subsidiary to issuer were not deductible in computing subsidiary’s taxable_income subsidiary was subject_to u k income_tax on its taxable_income issuer was not taxable on the distributions it received from subsidiary the securities are debt for u k tax purposes thus issuer was entitled to interest_expense deductions for u k tax purposes for the cash distributions it made on the securities this resulted in losses for issuer for u k tax purposes issuer surrendered these losses to uk parent pursuant to the u k group relief rules described below under the u k tax system each individual company is taxed on its own profits statutory rules relating to group relief in general allow one company’s losses and 3the tam submission and appendix b thereto contain discussions of the relevant u k tax law including the rules relating to group relief this memorandum assumes that those discussions are an accurate description of u k tax law tam-130972-06 certain other attributes or reliefs to be set against another company’s profits to reduce the tax_liability of that other company group relief is available where the loss or surrendering company and the profitable or claimant company are both members of the same group relief group two companies are members of the same group if one is the percent subsidiary of the other or both are percent subsidiaries of a third company the system of group relief covers the relationship between a parent company and its subsidiaries and between subsidiaries any member of a group relief group can make a claim in respect of the losses of any other member of the group appendix b to the tam submission states the following with respect to the group relief regime there is no obligation for any group member to claim or surrender relief and there is no unilateral right for a group member to claim or surrender relief an agreement to surrender and claim reliefs is effectively a contract entered into between the surrendering company and claimant company or claimant companies therefore group relief is elective between members and does not require that group relief be utilized to reduce the taxes of one member versus others both issuer and subsidiary were part of uk parent’s group relief group for u k tax purposes therefore u k law permitted issuer and subsidiary to agree that issuer would surrender its losses to subsidiary instead of uk parent under the convention between the government of the united_states of america and the government of the united kingdom of great britain and northern ireland for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital_gains signed on date as amended by protocols signed on date date and date the u s -u k treaty no u k taxes were imposed on the yield payments to holders see article interest law and analysis issue payments to the u k in respect of subsidiary’s income are noncompulsory payments under sec_1_901-2 to the extent those payments exceed the amount of u k tax that would have been due if issuer had surrendered its losses to subsidiary the noncompulsory payments are not taxes paid for purposes of sec_901 and taxpayers are not eligible to claim credits under sec_901 for such payments sec_901 permits a taxpayer to claim a credit for the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued during the year to a foreign_country tam-130972-06 therefore an amount_paid to a foreign_country must be an amount of tax paid to be eligible for credit under sec_901 sec_1_901-2 provides guidance in determining whether a payment to a foreign_country is a payment of tax sec_1_901-2 provides that an amount_paid is not a compulsory payment and thus is not an amount of tax paid to the extent that the amount_paid exceeds the amount of liability under foreign law for tax for purposes of determining whether an amount_paid exceeds the amount of liability under foreign law for tax sec_1_901-2 provides the following an amount_paid does not exceed the amount of such liability if the amount_paid is determined by the taxpayer in a manner that is consistent with a reasonable interpretation and application of the substantive and procedural provisions of foreign law including applicable tax_treaties in such a way as to reduce over time the taxpayer’s reasonably expected liability under foreign law for tax and if the taxpayer exhausts all effective and practical remedies including invocation of competent_authority procedures available under applicable tax_treaties to reduce over time the taxpayer’s liability for foreign tax including liability pursuant to a foreign tax audit adjustment emphasis added sec_1_901-2 provides further that if foreign tax law includes options or elections whereby a taxpayer’s liability may be shifted in whole or part to a different year the taxpayer’s use or failure to use such options or elections does not result in a noncompulsory payment in addition it provides that a taxpayer is not required to alter its form of doing business its business conduct or the form of any transaction in order to reduce its liability for tax under foreign law sec_1_901-2 applies on a taxpayer-by-taxpayer basis obligating each taxpayer to minimize its liability for foreign taxes over time therefore the threshold question in the instant case is who is the taxpayer for purposes of sec_1 e the rules for determining the taxpayer for foreign_tax_credit purposes are contained in sec_1_901-2 sec_1_901-2 provides the following the person by whom tax is considered paid for purposes of sec_901 and sec_903 is the person on whom foreign law imposes legal liability for such tax for purposes of sec_1_901-2 sec_1_901-2a and sec_1_903-1 the person on whom foreign law imposes such liability is referred to as the taxpayer accordingly under sec_1_901-2 the taxpayer is the person on whom foreign law imposes legal liability for tax sec_1_901-2 does not define the term person that term is defined in sec_7701 as follows tam-130972-06 a when used in this title where not otherwise distinctly expressed or manifestly incompatible with the intent thereof- person - the term person shall be construed to mean and include an individual a_trust estate partnership_association company or corporation sec_301_7701-2 and -3 provide guidance on the classification of certain entities for u s tax purposes paragraph a of sec_301_7701-2 provides that a disregarded entity’s activities are treated in the same manner as a branch or division of the owner the payments at issue are purportedly u k taxes paid_by subsidiary with respect to its net_income for u k tax purposes ie its interest_income on the senior loan less deductions for interest_paid on its loan from issuer because an election was made to treat subsidiary as a disregarded_entity subsidiary is treated as a branch or division of issuer for u s tax purposes see sec_301_7701-2 accordingly issuer purportedly a partnership for u s tax purposes is the only person within the meaning of sec_7701 and the treasury regulations thereunder therefore issuer is the person on whom foreign law imposes legal liability for tax for purposes of sec_1_901-2 and the taxpayer obligated to minimize its liability for foreign taxes over time under sec_1_901-2 the next question is whether issuer satisfied its obligation under sec_1 e to minimize its foreign tax obligations over time that is whether issuer applied the substantive and procedural provisions of u k law in a manner that minimized its u k tax obligations over time issuer did not do so both issuer and subsidiary were part of the uk parent group relief group for u k tax purposes under the group relief provisions any two members of a group can agree to invoke group relief relief is elective between members and is effectively a contract between the surrendering company and the claimant company thus under the u k group relief rules issuer could have elected to surrender its losses to subsidiary and subsidiary could have elected to claim those losses this would have reduced the amount of subsidiary’s taxable_income for u k tax purposes and thus the amount of u k tax due with respect to such income issuer instead elected to surrender those losses to uk parent therefore issuer failed to apply the substantive and procedural provisions of u k law in a manner that minimized its u k tax obligations the payments to the u k in respect of subsidiary’s income are noncompulsory payments under sec_1_901-2 to the extent those payments exceed the amount of u k tax that would have been due if issuer and subsidiary had elected to surrender issuer’s losses to subsidiary taxpayers are not eligible to claim credits tam-130972-06 under sec_901 for such payments because they are not payments of tax for purposes of sec_901 taxpayers make several arguments in support of their position that the payments at issue should not be treated as noncompulsory amounts we do not find taxpayers’ arguments persuasive first taxpayers argue that foreign law applies to determine the taxpayer under sec_1_901-2 and that because u k law treats subsidiary as a separate taxable corporation subsidiary not issuer is the taxpayer under sec_1_901-2 and thus the taxpayer for purposes of sec_1_901-2 taxpayers conclude that the payments are compulsory since under u k law subsidiary did not have the unilateral power to reduce its u k taxes by using issuer’s losses taxpayers misinterpret the role of foreign law under sec_1_901-2 foreign law is relevant in determining which person among several is the person with legal liability and thus the taxpayer for foreign_tax_credit purposes however the meanings of the terms legal liability and person are determined under u s tax principles not under foreign law cf 302_us_573 applying u s tax principles to determine whether a u k corporation or its shareholder was the payor of certain u k taxes for u s foreign_tax_credit purposes further highlighting the flawed nature of taxpayers’ position is the fact that it is internally inconsistent taxpayers argue that they are entitled to claim credits under sec_901 by virtue of their purported partnership interests in issuer and purported distributive shares of u k taxes paid_by issuer see sec_702 thus taxpayers’ position is that issuer is the taxpayer under sec_1_901-2 for purposes of claiming the credit notwithstanding this position taxpayers argue that subsidiary and not issuer is the person obligated to minimize its u k taxes under sec_1 e these positions are irreconcilable the person obligated to minimize its foreign tax_liability under sec_1_901-2 is the person that sec_1_901-2 defines as the taxpayer for purposes of claiming the credit taxpayers argue in the alternative that even if the term person is determined under u s tax principles those principles include applicable treaties although taxpayers acknowledge in their supplemental submission that the u s -u k treaty applies to the tax years at issue taxpayers nonetheless attempt to rely on the u s -u k treaty4 and the diplomatic notes thereto as a contemporaneous observation that the definition of ‘person’ includes disregarded entities even if the u s -u k treaty 4convention between the government of the united_states of america and the government of the united kingdom of great britain and northern ireland for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital_gains signed on date as amended by the protocol signed on date hereinafter the treaty the treaty entered into force on date and has effect in respect of taxes other than taxes withheld at source from date tam-130972-06 were applicable nothing therein supports taxpayers’ position the diplomatic notes cited by taxpayers provide in relevant part as follows with reference to article relief from double_taxation it is understood that under paragraph or of article general scope the provisions of the convention may permit the contracting state of which a person is a resident or in the case of the united_states a citizen to tax an item_of_income profit or gain derived through another person the entity which is fiscally transparent under the laws of either contracting state and may permit the other contracting state to tax a the same person b the entity or c a third person with respect to that item under such circumstances the tax paid_or_accrued by the entity shall be treated as if it were paid_or_accrued by the first-mentioned person for purposes of determining the relief from double_taxation to be allowed by the state of which the first-mentioned person is a resident the quoted language clarifies that a u s owner of a u k hybrid_entity ie an entity that is a flow-through for u s tax purposes and a taxable entity such as a corporation for u k tax purposes is allowed subject_to the limitations of u s law to claim foreign tax_credits for u k tax imposed on the hybrid_entity however the notes’ use of the term person to refer to a hybrid_entity does not govern the interpretation of that term for purposes of sec_1_901-2 moreover as noted above taxpayers’ entitlement to credit for any taxes paid_by subsidiary depends on treating issuer as the taxpayer ie the person on whom foreign law imposes legal liability for the tax next taxpayers argue that the structure of the transaction was necessary to meet the business objectives of the parties and that surrendering the loss to subsidiary would have been a change in the form of the business transaction which is not required by sec_1_901-2 we are unpersuaded by taxpayers’ attempt to characterize the loss surrender as part of the form of the business transaction merely because the use of the loss was critical to the arrangement and agreed upon by the parties at the outset of the transaction sec_1_901-2 required issuer to apply the substantive and procedural provisions of u k tax law in a manner that minimized its u k tax_liability including by taking advantage of elections available under u k tax law this is clear from the exception in the regulation for elections under foreign tax law that have the effect of shifting tax to different years if tax elections under foreign law were outside the requirements of sec_1_901-2 because tax elections constitute a change in the form of business then no carve out would be necessary for options and elections that relate to timing here issuer and its disregarded_entity subsidiary had the right under u k law to elect to surrender issuer’s loss to subsidiary the fact that issuer voluntarily agreed in the transaction documents not to make this election because it was not in the interest of us group and uk parent to do so is irrelevant under treas reg tam-130972-06 sec_1_901-2 taxpayers cite two cases in support of their view that a taxpayer need not take advantage of available elections to minimize its foreign tax_liability those cases are inapposite in 65_fedclaims_50 aff’d u s app lexis fed cir date the issue was whether the u s owner of a luxembourg disregarded_entity that was the parent of a luxembourg consolidated_group paid the entire luxembourg consolidated tax or whether the u s owner paid only the portion of the luxembourg consolidated tax attributable to the disregarded entity’s income the government’s position which the court rejected was that the u s owner paid only the portion of the consolidated tax attributable to the disregarded entity’s income because sec_1_901-2 required apportionment of the consolidated tax among all the members of the luxembourg group under the government’s theory the consolidation election did not present a noncompulsory payment issue because the election did not have the effect of increasing the amount of luxembourg taxes paid_by the u s owner and the issue of whether the u s owner’s payment of the luxembourg consolidated tax was a noncompulsory amount was not presented 113_tc_363 involved the payment by a u k corporation of u k advance_corporation_tax which could be claimed as a credit against mainstream u k corporation tax the principal issue in the case was whether the u k corporation paid tax within the meaning of sec_1_901-2 or whether because the u k corporation elected to surrender the credit to its u k subsidiary the u k corporation should be treated as receiving a refund and contributing it to the u k subsidiary which used it to pay u k tax the case did not involve a noncompulsory payment issue under sec_1_901-2 taxpayers also rely on revrul_80_4 1980_1_cb_169 revrul_80_4 involved a netherlands antilles corporation that made an election to be taxed under a certain provision of netherlands antilles law with respect to its u s source income revrul_65_16 1965_1_cb_626 had previously concluded that such u s source income would be entitled to benefits eg eligible for reduced u s withholding_tax rates under the united states-netherlands income_tax convention as extended to the netherlands antilles rev_rul amplifies the earlier ruling and concludes that payments to the netherlands antilles on such income pursuant to the election are payments made pursuant to a legal liability for tax for foreign_tax_credit purposes under the united states-netherlands income_tax convention as extended to the netherlands antilles this ruling issued shortly after the noncompulsory payment regulations were proposed clarified that notwithstanding the proposed_regulations taxpayers would remain eligible to claim foreign tax_credits for the netherlands antilles taxes paid on such income department of the treasury news_release effect of proposed foreign_tax_credit regulations on revenue_ruling date the legal basis for the ruling tam-130972-06 was the treaty as such the ruling is limited to taxes covered by the treaty and addressed in the ruling and cannot be interpreted as establishing a general principle that taxpayers need not take advantage of elections available under foreign law to minimize their foreign tax_liability on the contrary revrul_80_4 provides additional evidence that the regulations require taxpayers to take advantage of such elections if the regulations did not so require then there would have been no need to issue a ruling on the treatment of the netherlands antilles taxes finally taxpayers argue that the application of u k group relief is a mechanism for allocating u k taxes among a group of related u k companies but does not result in any member paying more taxes than are due in this regard taxpayers point out that regardless of whether issuer’s net losses reduced uk parent’s u k taxes or subsidiary’s u k taxes the uk parent group relief group in the aggregate would have paid the same amount of u k tax in essence taxpayers’ position is that the uk parent group should be treated as a single_taxpayer for purposes of sec_1_901-2 this is contrary to the treasury regulations sec_1_901-2 treats as a separate taxpayer each person on whom foreign law imposes legal liability for tax and sec_1_901-2 requires each such taxpayer to minimize its foreign tax obligations taxpayers’ supplemental submission to the tam submission makes several additional arguments we do not find those additional arguments persuasive first taxpayers argue that issuer and subsidiary should be treated as separate persons for purposes of sec_1_901-2 because the two companies were in substance separate persons in this regard taxpayer states that there were two ultimate taxpayers us group transferee and uk parent and that while taxpayers were entitled to all of the cash flows from subsidiary uk parent was at all times in control of issuer’s losses and was the sole beneficiary of those losses the flaw in taxpayers’ argument is that neither the economic impact on the ultimate owners of a person nor the amount of control by the ultimate owners of a person is relevant for purposes of sec_1_901-2 pursuant to sec_1_901-2 the sole question under sec_1_901-2 is who is the person legally liable for the tax under foreign law here that person is issuer taxpayers also argue that prop sec_1_901-2 supports their position that regulation is not currently effective and is not proposed to be effective for the tax_year sec_5even if the economic benefit from issuer’s losses and the control of issuer were relevant considerations this would not support taxpayer’s position the creation of issuer and subsidiary as separate entities under u k law was intended to result in u k taxes that taxpayers could claim as credits the creation of losses at the issuer level under u k law and the surrender of those losses to the uk parent group was an element of this scheme which benefited both parties thus the parties mutually agreed at the outset of the transaction that the losses would not be used by subsidiary see the description above of issuer’s covenants in the instrument tam-130972-06 at issue in any event rather than support taxpayers’ position prop sec_1_901-2 would explicitly confirm that the taxpayer for foreign_tax_credit purposes is the owner of the disregarded_entity issuer not the disregarded_entity subsidiary although special rules for foreign consolidated groups treat a disregarded_entity as a separate person for the limited purpose of allocating foreign taxes among the members of a foreign consolidated_group those special rules would not apply to group relief regimes such as the u k regime see prop sec_1_901-2 and in any event would not override the general_rule that the taxpayer is the owner of the disregarded_entity ie the owner of a disregarded_entity would be considered to pay foreign taxes allocated to the disregarded_entity under the foreign consolidated_group rule finally taxpayers attempt to make much of the fact that the u s tax results might be different if subsidiary were itself a partnership for u s tax purposes instead of a disregarded_entity however the issue of whether the payments made by subsidiary would be compulsory amounts under sec_1_901-2 if subsidiary were a partnership for u s tax purposes is not relevant a taxpayer has the option to choose its form of doing business including whether it operates in a foreign jurisdiction through a corporation partnership or branch it is uncontroversial however that once a taxpayer chooses its form of doing business the taxpayer must live with the u s tax consequences of its choice therefore while taxpayers could have chosen a different form of doing business with respect to which the requirements of sec_1 e may have been satisfied the fact is taxpayers did not do so issue a the securities are debt of uk sub1 the securities are debt instruments for u s tax purposes alternatively the securities are more like debt than equity for u s tax purposes therefore taxpayers are not entitled to foreign tax_credits for u k taxes paid with respect to subsidiary’s income a taxpayer that is a partner in a partnership is eligible subject_to applicable limitations to claim a credit under sec_901 for its distributive_share of foreign_income_taxes paid_or_accrued by a partnership see sec_702 accordingly notwithstanding 6in consolidated_return regimes where a single tax is imposed on the combined income of several companies each company’s_share of the combined income must be determined in order to allocate the single tax among the companies the proposed_regulations contain a loss allocation rule for foreign consolidated groups that would apply in determining each member’s share of that combined base taxpayers infer from the fact that there are no such loss allocation rules under prop sec_1 f for group relief groups there is an intent to provide more flexible rules for group relief groups and to permit taxpayers in group relief situations to elect the company to which losses are surrendered there is no basis to draw such a conclusion on the contrary the more reasonable explanation is that there is no need for a loss allocation rule in a group relief situation because companies are taxed on a separate basis under group relief regimes tam-130972-06 taxpayers’ argument that subsidiary is the taxpayer for purposes of sec_1_901-2 taxpayers nonetheless seek to claim credits pursuant to sec_702 and sec_901 for the payments made to the u k based on their position that issuer is the taxpayer for purposes of sec_1_901-2 and that taxpayers are entitled to foreign tax_credits for u k taxes paid_by issuer because the securities are partnership interests in issuer for u s tax purposes however the securities are in the nature of debt not equity for u s tax purposes for u s tax purposes issuer is a branch or division of uk sub1 and holders are considered to hold debt of uk sub1 and to receive interest from uk sub1 in the amount of the distributions on the securities therefore holders are not partners in issuer and cannot claim credits pursuant to sec_702 and sec_901 for any u k taxes paid_by issuer increasingly courts have had occasion to determine whether arrangements between parties are properly characterized as partnership interests or as debt in 337_us_733 the supreme court ruled that a partnership exists when considering all the facts-the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent-the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise id pincite the second circuit in 459_f3d_220 2d cir rev’g 342_fsupp2d_94 d conn recently restated these principles and found that the issue ultimately turned on whether the purported partner had a meaningful stake in the success or failure of the business ie whether ‘the funds were advanced with reasonable expectations of repayment regardless of the success of the venture or were placed at the risk of the business ’ f 3d pincite citing 248_f2d_399 2d cir such a determination must be based on an assessment of the practical realities and not upon the fictions of the partnership_agreement id pincite the court also considered the following factors none of which is conclusive to determine whether a partnership_interest existed whether the parties share in the upside potential if any of the arrangement whether the issuer gave an unconditional promise to pay a sum certain whether the transferor had a right to compel payment of principal and interest whether the transferor’s interest was subordinated to general creditors’ interests and whether the transferor had management rights as well as other factors see also 201_f3d_505 d c cir aff’g 76_tcm_325 499_f2d_1186 2d cir identifying factors a court might consider 42_tc_1067 same viewed in their entirety the relevant factors compel the conclusion that the securities are debt for u s tax purposes or in any event are more like debt than equity under u s tax principles tam-130972-06 a risk of loss or share in upside potential this factor focuses on whether the arrangement exposes the investor’s capital to entrepreneurial risk in this case the instrument negated any possibility of meaningful entrepreneurial risk instead holders were guaranteed repayment of a sum certain the instrument gave holders a secure guaranty of the reimbursement of their investment as well as a guaranteed rate of return the yield payments provided that guaranteed rate of return issuer was required to remit the yield payments quarterly on the same day uk parent paid subsidiary the amounts were fixed for the first year increasing by basis points in years two through five the redemption auction and liquidation provisions guaranteed holders a return of their principal those provisions ensured that holders would never exit the arrangement whether via redemption or auction without full reimbursement of their principal and any accrued but unpaid yield payments see the discussion in part b below under holders’ rights to compel payment the yield payments were fixed and certain they were not contingent upon a declaration by the board_of directors instead the instrument fixed these amounts as due and payable and the articles of association of issuer triggered a liquidation of issuer if issuer failed to make yield payments for four consecutive quarters the instrument sought to create the illusion of contingencies by conditioning the yield payments on solvency minimum net_worth and earnings_and_profits parse the definitions of these terms however and the contingencies prove non-existent key to parsing these conditions is the definition of liabilities issuer covenanted not to incur any liabilities other than issuer permitted liabilities the instrument defined issuer permitted liabilities in such a way as to limit these liabilities to dollar_figureb which was serviced by interest payments from subsidiary and dollar_figuref a de minimus amount in light of the over- collateralization and the spread between the interest rate payable to subsidiary on the senior loan and the rate payable to holders on the securities the instrument defined liabilities of issuer to exclude any claims that uk sub1 may have had by virtue of its ownership of the dollar_figurea ordinary shares of issuer in its analysis of the risk of the transaction us group cited the definition of issuer permitted liabilities as one factor that helped ensure that income from the senior loan would support the yield payments credit approval report the solvency condition was two-pronged the instrument defined solvency as issuer being able to pay liabilities as they came due and having book assets exceeding book liabilities excluding the securities for this purpose the definitions of issuer permitted assets and issuer permitted liabilities guaranteed that issuer would always be able to pay its liabilities as they came due because the effect of the definitions was to limit the liabilities to dollar_figuref a de minimus amount and dollar_figureb which was serviced by interest payments from subsidiary the second prong required issuer’s book assets to exceed book liabilities excluding the securities for this purpose this prong would always be tam-130972-06 satisfied issuer’s book assets included its equity_interest in subsidiary of dollar_figured and its loan receivable of dollar_figureb which would always exceed its book liabilities of dollar_figuref and dollar_figureb the minimum-net-worth condition required that the book_value of issuer’s assets exceed of the book_value of its liabilities including the value of the securities the book_value of issuer’s assets was always dollar_figuree at least the book_value of issuer’s liabilities for these purposes would always be the sum of dollar_figurec dollar_figureb and its share of dollar_figuref temporary items such as receivables and payables would net largely the instrument fixed the results for this test because dollar_figuree would exceed the sum of liabilities by an amount approximately equal to uk sub1’s capital_contribution of dollar_figurea an amount more than adequate to satisfy the test the instrument also guaranteed that there would be sufficient earnings_and_profits as determined for u s tax purposes through the combination of the interest rate spread the over-collateralization and the limitations on the liabilities of issuer and subsidiary substantially_all of the income of issuer and subsidiary consisted of interest on the senior loan uk parent paid to subsidiary a fixed s rate of interest on principal of dollar_figuree subject_to purported u k tax at a rate of issuer’s and subsidiary’s items of expense were limited to the purported u k tax_payments interest on the dollar_figureb loan from uk co1 to issuer and other expenses limited to expenses on a total principal_amount of dollar_figuref the only significant item of expense for issuer and subsidiary was the purported u k tax the yield payments to holders on dollar_figurec principal_amount of securities were t in the first year and u in years two through five the spread between the rates on the securities and the rate on the senior loan were percentage points in year one and percentage_point in years two through five favoring issuer moreover the yield payments on the securities were a function of principal dollar_figurec which was less than dollar_figuree a combination of over-collateralization pincite and interest rate spread guaranteed that issuer would always have sufficient earnings_and_profits for yield payments even taking into account the purported u k tax_payments made with respect to subsidiary’s interest on the senior loan therefore no contingencies existed with respect to the yield payments in addition the instrument made it impossible for issuer and subsidiary to do anything other than funnel money to uk parent if issuer and or subsidiary had participated in any business activity this would have triggered a liquidation of issuer furthermore to the extent subsidiary accumulated any cash the instrument mandated that subsidiary invest these residual amounts only in high-grade dollar-denominated debt securities cash equivalents or under certain conditions additional loans to uk parent or other members of its group see eg asa investerings t c m pincite risk minimized by requiring partnership to invest in aaa-rated diversified high-grade assets thus the parties ensured that they eliminated any investment risk in holding the issuer permitted assets and subsidiary permitted assets these provisions make clear that recall that the transaction approval document indicated that the over-collateralization obviated the need for uk parent’s guarantee tam-130972-06 the purpose of issuer and subsidiary was simply to funnel money from us group to uk parent b holders’ rights to compel payment under the instrument holders had the right to compel payment and recoup the principal and any accrued but unpaid yield payments this right supports the conclusion that the transaction was a loan and not equity see eg castle harbour f 3d pincite- 464_f2d_394 5th cir notice_94_47 1994_1_cb_357 us group considered its right to compel payment in its analysis of the deal including uk parent’s credit risk us group recognized that its right to compel payment ensured that us sub and later transferee could engineer its exit from the transaction with its investment and return intact as discussed more fully below the auction procedures were structured such that the securities were callable by holders after one year and would effectively mature at the end of five years if not called prior to that time notwithstanding that the parties labeled the securities as perpetual see 52_tc_607 concluding that a security may be treated as having a fixed maturity even if lacking one in form based on facts assuring redemption first the instrument did not set a maximum bid for the yield on the securities compare revrul_90_27 1990_1_cb_50 thus holders could bid a sufficiently high rate to force an exit from the transaction because holders had absolute discretion to bid any rate if the bid was sufficiently high issuer would be economically compelled to invoke its own escape clause and redeem the securities on the basis that the bid exceeded a reasonable rate or find a new purchaser for the securities in either case holders were entitled to an amount equal to the redemption price in addition holders could control the timing of auctions to a great extent because at any time after date one year after the beginning of the transaction holders could demand an auction under the instrument for any - or no - reason compare revrul_90_27 auction times prearranged to occur every days and participants had no right to control the timing of an auction thus the auction provisions gave holders the right to compel full recovery_of their investment and return and to time an exit from the transaction us group relied upon its rights to control the timing of an auction and to bid a high rate in its analysis of the securities concluding that its exposure to uk parent would be short-term in the credit approval report under a discussion captioned exit routes redemption us corp stated the following 8the instrument imposed a nominal contingency on any redemption by conditioning redemptions upon issuer’s having sufficient adjusted net capital however the definitions of adjusted net capital and issuer permitted liabilities ensured that issuer would always have sufficient capital to permit redemption of the securities tam-130972-06 twelve months after the issuance of the securities us corp has an unfettered right to request uk parent to hold an auction of the securities us corp is obliged to bid for the whole of the securities at the rate it deems reasonable in its sole discretion if issuer is not satisfied with the outcome of the bids it can procure that the senior loan which is repayable on business days notice be repaid in order to permit the redemption of the securities at par_value plus any accrued or deferred yield payments if us corp decides that it no longer wishes to invest in the securities and thus bids a sufficiently high rate in any auction then the issuer of the securities should have an economic compulsion to redeem or transfer the securities to other bidders therefore we take the view that the exposure to the securities can be considered as short-term five years after the issuance of the securities an auction will be held to reset the rate to either fixed or floating if the bids received by issuer are too high issuer can give a notice of redemption of the securities at par plus any accrued yield payment moreover the transaction documents indicate that the parties intended to redeem the securities upon the calling of an auction and not even follow the auction procedures section s iv of the instrument requires subsidiary to call the senior loan upon the calling of an auction by holders the calling of the senior loan is a liquidation event for issuer under the instrument unless subsidiary and uk parent enter into a replacement loan facility within ten days of the call under section u of the instrument issuer must use the proceeds from the senior loan to redeem the securities other factors show that the parties intended the transaction to terminate no later than five years after issuance of the securities the instrument fixed yield payments through year the year in which the deal in fact unwound and set no yield payments thereafter the contemporaneous interest-rate swap between us corp and uk sub2 had a five-year term the interest rate that uk parent paid subsidiary was the five-year fixed equivalent usdollar_figurelibor furthermore the liquidation provisions secured holders’ authority to compel redemption of the securities upon the occurrence of certain events the definition of liquidation events was quite broad and from the debtor’s perspective stringent by cross- reference to events of default defined in the senior loan document a single failure by uk parent to remit one interest payment timely and in the right currency was a basis for liquidation of issuer in addition issuer’s failure to make yield payments in four practitioners have observed that to survive recharacterization an interest cast as preferred_stock should have a term exceeding the five-year minimum see robert h scarborough partnerships as an alternative to secured loans tax lawyer winter and revrul_78_142 1978_1_cb_112 arguably this rule-of-thumb did not escape the promoter of this transaction tam-130972-06 consecutive quarters triggered liquidation by contrast true equity holders have no right to force the liquidation of the company for failure to pay dividends c subordination to the interest of general creditors another factor listed in notice_94_47 is whether the rights of the holders of the instruments are subordinate to the rights of general creditors issuer liabilities were the only claims to which the securities were subordinate the instrument’s several provisions regarding liabilities ensured however that the subordination to issuer liabilities was strictly illusory first issuer covenanted that it would incur no liabilities other than issuer permitted liabilities and breach of a covenant triggered an automatic liquidation of issuer issuer permitted liabilities included only liabilities to subsidiary liabilities under the dollar_figureb loan from uk sub1 liabilities to uk parent or affiliates thereof and any liabilities incurred in respect of taxation auditors’ and legal fees or any other routine expenses issuer had no liabilities to the subsidiary and the definition of subsidiary permitted assets effectively limited any such liabilities to loans from subsidiary in the event issuer lacked sufficient funds to make payments in respect of the securities in regard to the loan from uk sub1 issuer’s liability was a wash as subsidiary serviced that loan with issuer in the position of financial intermediary in any event the loan from uk sub1 never exceeded dollar_figureb a modest amount given the extent of over-collateralization that the parties built into the arrangement the instrument’s reference to uk parent liabilities suggested the potential for issuer indebtedness to uk parent but none arose moreover the instrument capped issuer’s liabilities to uk parent and its affiliates plus accounting legal and routine trade debts for both subsidiary and issuer at dollar_figuref this amount was so small and the over-collateralization so generous that issuer liabilities would never jeopardize holders’ right to payment d management rights lack of participation in management suggests that the securities were more like debt than equity see eg castle harbour f 3d pincite estate of mixon f 2d pincite the instrument denied holders voting rights as a general matter although us corp contributed r of issuer’s capital see castle harbor f 3d pincite court cited dutch banks’ contribution_to_capital but no right to participate in management in addition holders had no right to participate in the appointment or dismissal of any member of the board_of directors of issuer that right belonged to uk sub1 under issuer’s articles of association articles of association clause what holders did have was the right to vote at meetings of the securityholders however the right to vote at that meeting did not translate into the right to manage issuer rather the right to vote at meetings appeared to preserve holders’ right to tam-130972-06 prevent issuer from modifying the instrument as well as protecting holders’ right to hold the securities and not substitute interestsdollar_figure no such meeting occurred in other cases management rights have included the right to control or have a say in the disposition of inside assets see eg hunt v commissioner 59_tcm_635 the only inside assets that issuer and more accurately subsidiary may have held were the subsidiary permitted assets holders had no control_over the disposition or management of these assets indeed upon a redemption of the securities the holder of the securities was entitled only to its redemption price not to a share of the inside assets e use of us sub’s contribution courts may consider the ultimate uses of contributions in determining whether an arrangement is a loan or equity see castle harbour 459_f3d_220 43_tc_90 in this case issuer and subsidiary on-lent us sub’s contribution to uk parent which used the senior loan proceeds not to finance an entrepreneurial venture but to satisfy other outstanding debts holders provided cheap financing made cost-effective for holders by structuring the transaction to generate foreign tax_credits for holders f holders’ evaluation of the transaction as a loan in asa investerings t c m cch pincite the tax_court examined the way the dutch bank processed and analyzed the deal ie as a loan in this case us group did the same it analyzed uk parent’s credit risk and assigned what appeared to be a standardized risk rating the highest rating available based solely on uk parent’s fundamentals the credit approval report describes uk parent and its subsidiaries as a borrower and characterizes the risk category of the deal as one of loan and loan equivalents the credit approval report emphasized the provision of cheap financing to uk parent as an important strategy to maximize us corp’s exposure within the ranks of uk parent’s senior management in order to enhance and expand their lending relationships with uk parent and its subsidiaries similarly one of the ultimate uses of the contributions in asa investerings was to enhance the dutch bank's already-existing relationship with allied-signal id pincite g emphasis on u k tax law indicative of parties’ intent at these meetings holders could vote also on certain matters to occur via extraordinary resolution an extraordinary resolution simply was a resolution proposed at a meeting of securityholders and passed by three-quarters vote holders could vote on persons to execute an extraordinary resolution and authorize actions which the instrument required to occur under extraordinary resolution however the instrument was silent otherwise on what actions may have required an extraordinary resolution tam-130972-06 the parties would not have engaged in this particular transaction but for the allocation to us sub and later transferee of purported u k taxes and holders’ supposed eligibility to claim credits for those taxes several provisions in the instrument underscore that the u k tax_rate and the availability of foreign tax_credits were critical to the arrangement one of the auction events was the movement of the u k tax_rate outside of a defined band subject_to variation the yield payments bore an inverse relationship to changes in the u k tax_rate if issuer or subsidiary breached a covenant and such breach had a material adverse effect on the annual us tax_credit position of holders with respect to the u k taxes the parties anticipated subsidiary would pay the instrument entitled holders to liquidated_damages determined according to a formula in the instrument instrument art arguably even the instrument itself reveals that the deal between issuer and holders was to a significant extent about allocations of the purported u k taxes to holders in summary each of these factors supports the characterization of the securities as debt obligations of uk sub1 the sole equity owner of issuer because holders are creditors of uk sub1 rather than equity owners in issuer they are not entitled to foreign tax_credits for u k taxes paid in respect of subsidiary’s income the securities are debt of uk parent b alternatively issuer and subsidiary are mere conduits and the substance of the transaction is a loan from us sub and subsequently transferee to uk parent therefore for u s tax purposes us sub and transferee are considered to receive interest_income from uk parent in the amount of the distributions they received from issuer taxpayers are not entitled to claim credits pursuant to sec_702 and sec_901 for the u k taxes imposed in respect of subsidiary’s income issuer and subsidiary are mere conduits thus us sub and transferee are creditors and uk parent is the debtor issuer and subsidiary funneled of their capital to uk parent as the instrument bound them to do issuer and subsidiary were not merely thinly capitalized they had zero capitalization effectively because these contributions were not real risk capital see arguments above regarding guaranteed recovery_of principal and interest neither issuer nor subsidiary carried on a trade_or_business indeed the instrument barred them from so doing issuer and subsidiary were mere shells formed solely to accommodate a transaction marketed by promoter accordingly when us group analyzed the transaction us group looked to the creditworthiness and risk of uk parent us group accorded this transaction its most favorable risk rating on the basis of uk parent’s fundamentals alone in fact in its credit analysis us group stated explicitly that the yield payments and recovery_of investment depended solely on uk parent’s ability to service the loan as us group disregarded the conduit entities so did the tax_court in asa investerings v commissioner 76_tcm_325 aff’d 201_f3d_505 d c cir tam-130972-06 the shelter involved a capital_loss generator promoted by merrill lynch that required the taxpayer to form a partnership with a dutch bank the plan required the dutch bank to form corporations that would hold the nominal partnership interests directly the corporations were thinly capitalized shells established for the sole purpose of participating in the arrangement id pincite the tax_court disregarded the partnership as well as the corporations as mere conduits and recharacterized the arrangement between the taxpayer and the dutch bank as a loan the tax_court reached this conclusion on the basis that inter alia the dutch bank evaluated and approved the transaction not just as a loan but as a loan to the taxpayer the dutch bank reviewed the financial statements of the taxpayer not of the conduit corporations in seeking to insulate itself from credit risk id pincite us group did the same thing in this case looking through issuer and subsidiary to the viability of uk parent 251_f3d_210 d c cir is another case in which a court disregarded conduit entities in large part because the commercial bank providing the loan ignored the nominal debtor and dealt substantively with the actual debtor in del commercial the taxpayer sought to avoid the withholding requirements under sec_1441 by routing the loan through a related foreign financing company the first-tier subsidiary of a canadian parent_corporation was the nominal debtor on a loan from the royal bank of canada hereinafter rbc the taxpayer routed the proceeds however to the ultimate debtor the u s subsidiary via a related netherlands antilles corporation by routing the interest payments through the netherlands antilles corporation the structure allowed the u s subsidiary to pay interest to rbc without withholding u s tax that would have been due under the u s - canada tax_treaty the u s subsidiary guaranteed the repayment of a portion of the amounts owed to rbc and the u s subsidiary authorized rbc to mortgage its real_property in the u s the u s subsidiary agreed to provide rbc with annual financial statements to insure its real_property to assign the insurance policies to rbc to defer paying dividends to shareholders and to use the proceeds from any sales of real_property to make payments on the loan id pincite on these facts among others the appellate court upheld the tax court’s ruling that as an initial matter the intermediary entities were mere conduits in the loan that in reality was between the u s subsidiary and rbc and ultimately that the arrangement was a sham to avoid u s taxes with real money at risk the bank through its course of dealing revealed who the debtor really was similarly us group’s course of dealing reveals who the real debtor is us corp and later transferee made a loan to uk parent with issuer and subsidiary acting as mere conduits del commercial warrants a discussion of nipsco v commissioner 115_f3d_506 7th cir aff’g 105_tc_341 and in particular the tax_court opinion in that case like del commercial nipsco is a case in which the government asserted that the taxpayer routed lending through a foreign financing subsidiary in order to avoid withholding under sec_1441 unlike del commercial the courts did not disregard the foreign financing subsidiary in nipsco the u s taxpayer sought to borrow not tam-130972-06 from a commercial bank but in the eurobond market the u s taxpayer capitalized the foreign financing subsidiary with dollar_figure or approximately of the amount of its eurobond indebtedness moreover the indenture agreement with eurobond holders required the finance subsidiary to maintain a net_worth at least equal to of indebtedness to understand the eurobond market the tax_court looked to the legislative_history of the deficit_reduction_act_of_1984 pub_l_no 98_stat_652 which stated because the eurobond market is generally comprised of bonds not subject_to_withholding tax by the country of source an issuer may not be able to compete easily for funds in the eurobond market solely on the basis of price if its interest payments are subject_to a substantial tax u s_corporations currently issue bonds in the eurobond market free of u s withholding_tax through the use of international finance subsidiaries almost all of which are incorporated in the netherlands antilles nipsco t c pincite accordingly the tax_court found that eurobond holders would not have lent money to the u s taxpayer directly because the eurobond holders did not want tax withheld from their interest payments in order to borrow in the eurobond market therefore the u s taxpayer formed its foreign finance subsidiary to comply with the requirements of prospective creditors a business_purpose of the kind recognized by the supreme court in moline properties citation omitted id pincite for the tax_court this finding was the threshold issue a point arguably overlooked at the appellate level the court found also that eurobond holders were willing to enforce their rights over both the foreign finance subsidiary and its u s parent id pincite the holders could enforce their rights against the finance subsidiary because of its dollar_figure capitalization and its pledge that it would maintain net_worth at no less than of indebtedness nipsco is different from the case at hand in nipsco the taxpayer formed a foreign financing subsidiary as a prerequisite to borrowing in the eurobond market the taxpayer could not have accessed the eurobond market otherwise by contrast us group and uk parent did not form issuer and subsidiary to conform to the market practices of uk parent instead promoter pitched the transaction as a mechanism for the parties to exploit inconsistencies between u s and u k law and share the benefit of the foreign_tax_credit in nipsco the taxpayer capitalized the foreign financing subsidiary with dollar_figure under the terms of the bond indentures the financing subsidiary pledged this amount as its minimum net_worth going forward simply put the finance subsidiary was not a mere shell on these facts the tax_court was able to find that the eurobond holders could proceed realistically against either the financing subsidiary or its u s parent by tam-130972-06 contrast issuer and subsidiary had no real capital they funneled all of it to uk parent in the senior loan as the instrument required otherwise issuer and subsidiary were mere shells if subsidiary accumulated any of the float on the loan from uk parent ie any profit from subsidiary’s permitted assets the instrument made no provision for us group or transferee to assert any claim against it rather us group correctly identified uk parent as the only party against whom it would have any meaningful claim accordingly the securities constituted debt of uk parent issue the anti-abuse rule_of sec_1_701-2 applies to prevent taxpayers from claiming foreign tax_credits sec_1_701-2 provides that subchapter_k is intended to permit taxpayers to conduct joint business including investment activities through a flexible economic arrangement without incurring an entity-level tax it provides that the following requirements are implicit in the intent of subchapter_k the partnership must be bona_fide and each partnership transaction or series of related transactions must be entered into for a substantial business_purpose the form of each partnership transaction must be respected under substance over form principles the tax consequences under subchapter_k to each partner of partnership operations and of transactions between the partner and the partnership must accurately reflect the partners’ economic arrangement and clearly reflect the partner’s income subject_to certain exceptions sec_1_701-2 provides in part that the provisions of subchapter_k and the regulations thereunder must be applied in a manner that is consistent with the intent of subchapter_k accordingly if a partnership is formed_or_availed_of in connection with a transaction a principal purpose of which is to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k the commissioner can recast a transaction for federal tax purposes as appropriate to achieve tax results that are consistent with the intent of subchapter_k thus even though the transaction may fall within the literal words of a particular statutory or regulatory provision the commissioner can determine based on the particular facts and circumstances that to achieve tax results that are consistent with the intent of subchapter k-- tam-130972-06 the purported partnership should be disregarded in whole or in part and the partnership’s assets and activities should be considered in whole or in part to be owned and conducted respectively by one or more of its purported partners one or more of the purported partners should not be treated as a partner the methods_of_accounting used by the partnership or a partner should be adjusted to reflect clearly the partnership’s or partner’s income the partnership’s items of income gain loss deduction or credit should be reallocated or the claimed tax treatment should otherwise be adjusted or modified sec_1_701-2 provides in part that whether a partnership was formed_or_availed_of with a principal purpose to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner inconsistent with the intent of subchapter_k is determined based on all of the facts and circumstances including a comparison of the purported business_purpose for a transaction and the claimed tax benefits resulting from the transaction additionally sec_1_701-2 lists factors that may be considered in making the determination the present_value of the partners’ aggregate federal tax_liability is substantially less than had the partners owned the partnership’s assets and conducted the partnership’s activities directly the present_value of the partners’ aggregate federal tax_liability is substantially less than would be the case if purportedly separate transactions that are designed to achieve a particular end result are integrated and treated as steps in a single transaction for example this analysis may indicate that it was contemplated that a partner who was necessary to achieve the intended tax results and whose interest in the partnership was liquidated or disposed of in whole or in part would be a partner only temporarily in order to provide the claimed tax benefits to the remaining partners one or more partners who are necessary to achieve the claimed tax results either have a nominal interest in the partnership are substantially protected from any risk of loss from the partnership’s activities through distribution preferences indemnity or loss guaranty agreements or other arrangements or have little or no participation in the profits from the partnership’s activities other than a preferred_return that is in the nature of a payment for_the_use_of capital substantially_all of the partners measured by number or interests in the partnership are related directly or indirectly to one another tam-130972-06 partnership items are allocated in compliance with the literal language of sec_1_704-1 and sec_1_704-2 but with results that are inconsistent with the purpose of sec_704 and those regulations in this regard particular scrutiny will be paid to partnerships in which income or gain is specially allocated to one or more partners that may be legally or effectively exempt from federal taxation for example a foreign_person an exempt_organization an insolvent taxpayer or a taxpayer with unused federal tax_attributes such as net operating losses capital losses or foreign tax_credits the benefits_and_burdens_of_ownership of property nominally contributed to the partnership are in substantial part retained directly or indirectly by the contributing_partner or a related_party or the benefits_and_burdens_of_ownership of partnership property are in substantial part shifted directly or indirectly to the distributee partner before or after the property is actually distributed to the distributee partner or a related_party the weight given to any factor depends on all the facts and circumstances and the presence or absence of any factor does not create a presumption that the partnership was or was not used in a manner inconsistent with the intent of subchapter_k holders and uk sub1 a subsidiary of uk parent are purported partners in issuer a partnership for u s federal_income_tax purposes the facts show that us sub and uk sub1 contributed dollar_figurec and dollar_figurea respectively to issuer subsidiary was formed by issuer and elected to be treated as a disregarded_entity for u s federal_income_tax purposes issuer conducted no business activity but simply contributed the majority and lent a small portion of its capital to subsidiary subsidiary in turn lent the entire sum to uk parent taxpayers claim in their supplemental submission that the purpose for entering into the structured arrangement was two-fold one to reduce its credit risk and two to increase pre-tax profit taxpayers claim that they were only concerned with pre- tax profit their distributive shares of issuer’s interest_income and not after-tax profit because in all events they would be required to pay a combined foreign and domestic tax_rate of thus by increasing pre-tax profit taxpayers were able to increase their after-tax returns in view of the facts however these stated business purposes are not credible first taxpayer’s contention that the structure of the transaction reduced its credit risk is undermined by its own documents us corp’s credit approval report indicates that the transaction as structured had the same risk rating as a direct loan to uk parent therefore the transaction structure and the over-collateralization did nothing to reduce us sub’s credit risk tam-130972-06 second taxpayers’ claimed enhanced return is illusory this arrangement was intentionally structured to shift uk parent’s u k taxes to subsidiary in order to generate foreign tax_credits for taxpayers the parties agreed to share the cost of the u k taxes shifted to subsidiary the portion of the interest_income on the senior loan that was attributable to the contributions made by uk sub1 to issuer and disproportionately allocated to taxpayers was not distributed in cash to taxpayers but was used to pay subsidiary’s u k tax thus while taxpayers claim a foreign_tax_credit for the full amount of the payments to the u k uk parent effectively bore the expense of a significant portion of such payments taxpayer’s benefit from structuring the transaction as the parties did was not to generate an enhanced return but to generate foreign tax_credits for taxpayersdollar_figure accordingly we conclude that taxpayers’ stated business purposes are insubstantial when compared to the significant reduction of their u s tax_liabilities two factors set forth in sec_1_701-2 lead us to this result first the present_value of the partners’ aggregate federal tax_liability is substantially less than had the partners owned the partnership assets and conducted the partnership’s activities directly for example if holders had lent the dollar_figurec directly to uk parent at an interest rate of s holders would have earned dollar_figureff of interest_income for the period at issue annually which would not have been subject_to u k tax see u s -u k treaty article the u s federal_income_tax attributable to such amount is dollar_figuregg dollar_figureff x the securities generated approximately dollar_figurehh of taxable_income annually and approximately dollar_figureii of foreign tax creditsdollar_figure the u s federal_income_tax attributable to dollar_figurehh is dollar_figurejj dollar_figurehh x thus after taking into account the foreign tax_credits the u s federal_income_tax attributable to the transaction is approximately dollar_figurekk since uk parent and uk sub1 are foreign entities we assume they have no u s tax consequences in either a transaction involving a direct loan from holders to uk parent or in the transaction as structured therefore the transaction as planned violated the intent of subchapter_k because the present_value of the partners’ aggregate federal tax_liability i sec_11 taxpayers’ credit approval report also emphasizes its desire to provide cheap financing to uk parent in order to enhance and expand its lending relationship with uk parent and its subsidiaries we agree that this transaction was designed to provide uk parent with lower finance costs however this goal was accomplished by shifting uk parent’s u k taxes to subsidiary and thereby generating foreign tax_credits for taxpayers uk parent obtained a below-market rate of financing after taking into account its interest_expense and the u k losses surrendered to it because taxpayers shared the benefit of the foreign_tax_credit with uk parent through the amount of the yield payments on the securities providing cheap financing in order to obtain the business of a foreign borrower is not a valid business_purpose when the source of the cheap financing is the u s treasury 12the tam submission stated s was the five-year fixed equivalent rate of usdollar_figurelibor this is consistent with taxpayers’ supplemental submission which stated that the prevailing market interest rate at the time of the transaction was roughly w and with the interest rate on the senior loan which was s 13for the period beginning on date and ending on date transferee transferred approximately dollar_figurell of the securities to a partnership with respect to which it was allocated x of the partnership items therefore the taxable_income and foreign tax_credits reported by transferee with respect to this period were somewhat lower tam-130972-06 substantially less than had the partners owned the partnership’s assets and conducted the partnership’s activities directly second the present_value of the partners’ aggregate federal tax_liability is substantially less than would be the case if purportedly separate transactions that are designed to achieve a particular end result are integrated and treated as steps in a single transaction rather than making a direct loan to uk parent us sub invested its dollar_figurec in issuer under a plan in which issuer would invest those funds in subsidiary which would then loan the funds to uk parent the purpose of these steps was to create foreign tax_credits that could be passed through issuer to us sub subsidiary incurred purported u k tax on the interest payments it received from uk parent by electing disregarded_entity status for subsidiary the purported u k tax was passed through issuer back to taxpayers no u k tax would have been incurred on a direct loan from us sub to uk parent thus the various steps in the arrangement purportedly generated foreign tax_credits which would not have been available if us sub had made a direct loan to uk parent taxpayers assert that the facts of this case are similar to those in example in sec_1_701-2 example illustrates the use of a partnership by a domestic_corporation and a foreign_corporation to conduct a bona_fide joint business in the example each corporation will own a interest in the business the parties chose partnership form to enable the_domestic_corporation to qualify for a direct foreign_tax_credit under sec_901 as opposed to indirect credits under sec_902 the example illustrates only that a taxpayer has the flexibility to conduct business either through a partnership or a corporation and a taxpayer may in some instances choose a classification based on favorable u s tax consequences the example states that maximizing domestic corporation’s use of its proper share of foreign taxes paid_by the partnership is consistent with the intent of subchapter_k it is assumed in the example that the_domestic_corporation is a partner in a partnership with a bona_fide business_purpose the facts of this case are in stark contrast to the facts of example in this case taxpayers lent money to the uk parent through a circuitous route using issuer and subsidiary in order to create foreign tax_credits for which taxpayers did not bear the full economic cost this is significantly different than the facts of example where the parties made a decision to conduct a bona_fide business through a partnership here issuer had no real business_purpose and merely served as a mechanism for taxpayers to claim the foreign tax_credits based on the above analysis of the transaction and structure it is determined that issuer is not a partnership because holders are lenders not partners and thus no partnership exists therefore issuer should be disregarded in whole and holders are not entitled to either the disproportionate allocation of interest_income or the purported u k taxes rather holders should be treated as lending directly to and earning interest directly from uk parent tam-130972-06 issue taxpayers and uk parent formed issuer and subsidiary and routed taxpayer’s investment through those entities solely to generate the foreign tax_credits at issue in this case taxpayers agreed to forgo a portion of the interest they would have earned on a direct loan and instead to provide below-market financing to uk parent because of the foreign tax_credits and resulting u s tax savings the use of issuer and subsidiary lacked economic_substance because it served no legitimate non-tax purpose and had no objective economic_substance therefore the use of those entities and the foreign tax_credits must be disregarded the economic_substance_doctrine allows the government to disregard a transaction and the related u s tax consequences when the transaction has no economic_substance aside from tax consequences see 436_f3d_431 4th cir dollar_figure in applying the economic_substance_doctrine courts focus their analysis on the specific transaction that generates the tax benefits at issue see black decker f 3d pincite 454_f3d_1340 fed cir 320_f3d_282 2d cir 157_f3d_231 3d cir the courts examine two factors in evaluating whether that transaction lacks economic_substance whether the taxpayer was motivated by no business_purpose other than obtaining tax benefits in entering the transaction and whether the transaction lacks objective economic_substance because it has no reasonable possibility of profit black decker f 3d pincite 277_f3d_778 5th cir certain courts apply a rigid two-prong test while other courts treat business_purpose and objective economic_substance merely as factors to be considered in determining whether a transaction has economic_substance compaq f 3d pincite in considering the two factors the inquiry is directed to the same question whether the transaction contained economic_substance aside from tax consequences black decker f 3d pincite citing 912_f2d_736 4th cir under the case law the first economic_substance is to determine the specific transaction whose tax consequences are in dispute here the tax consequences in dispute are the foreign tax_credits claimed by taxpayers the arrangement between taxpayers and uk parent involved a transfer of dollar_figurec in return for periodic_payments of cash for five years and a return of dollar_figurec at the end of those five years if us group and uk parent had engaged in a direct two- party transaction no foreign taxes would have been due and no foreign tax_credits step in analyzing whether a transaction lacks 14transactions that lack economic_substance are shams in substance such transactions are distinguishable from transactions that are shams in fact a sham in fact is a transaction that is not real ie a transaction that did not actually occur if a transaction is a sham in fact a court will disregard the transaction for u s tax purposes and will not inquire into whether the transaction is a sham in substance see 808_f2d_1219 6th cir we assume for purposes of this advice that the transaction at issue here actually occurred and thus is not a sham in fact tam-130972-06 would have been generated instead the parties undertook additional steps which had the effect of generating the foreign tax_credits at issue specifically us group and uk parent created issuer and subsidiary and inserted these specially created entities into the arrangement it is these additional steps the creation and use of issuer and subsidiary that generated the foreign tax_credits and thus must be examined to determine whether they lack economic_substance therefore the issue is whether the creation and use of issuer and subsidiary referred to as the transaction for purposes of this discussion lacked economic_substance because taxpayers were motivated by no business_purpose other than obtaining tax benefits in entering the transaction and the transaction had no objective economic_substance because there was no reasonable possibility of profit see 201_f3d_505 d c cir stating that the sham analysis is the same whether the ‘sham’ be in the entity or the transaction the sole purpose for the transaction was to generate foreign taxes that taxpayers could claim as credits and thereby shelter taxpayer’s return from u s tax the transaction was not reasonably expected to increase taxpayers’ economic return or reduce taxpayers’ credit risk because the transaction served no legitimate non-tax purpose and was not reasonably expected to enhance taxpayers’ economic position the transaction lacks economic_substance taxpayers claim the purpose for entering into the transaction was two-fold one to reduce credit risk and two to increase pre-tax profit as explained above the transaction did not reduce taxpayers’ credit risk see issue taxpayers’ claim that the transaction increased their pre-tax profit is similarly without merit the tam submission states that the five-year fixed equivalent rate of usdollar_figurelibor was s at the time of the transaction this is consistent with taxpayers’ supplemental submission which states that the prevailing interest rate at the time of the transaction was roughly w taxpayers’ position is that the disproportionate allocations of the interest_income earned on the senior loan constitute an enhanced profit before u s and u k tax of approximately y dollar_figure taxpayers argue that this purported enhanced profit reflects a sharing of uk parent’s u k tax benefits taxpayers’ position is that uk parent was willing to provide taxpayers with a greater return before u s and u k tax because uk parent obtained two deductions for u k tax purposes one for interest_paid to subsidiary on the senior loan and one for the net losses of issuer that were surrendered to uk parent thus taxpayers argue uk parent was able to obtain cheap financing on an after-u k tax basis pursuant to the instrument taxpayers and uk sub1 were to be allocated and respectively of issuer’s interest_income even though taxpayers contributed r of the total capital of issuer and uk sub1 contributed v based on these allocations taxpayer’s position is that it obtained a return before u s and u k tax of approximately y we note that taxpayers’ purported return would be smaller if us corp’s payments pursuant to the interest-rate swap are taken into account tam-130972-06 taxpayers’ characterization of the transaction is contrary to the facts the facts show that the transaction did not result in any additional u k tax benefits for uk parent that it could share with taxpayersdollar_figure rather the facts show that the sole benefit obtained from the transaction was the foreign_tax_credit and that this benefit was shared among the parties through a below-market rate of return on the securities and the u k fisc through a smaller deduction for uk parent and corresponding increase in u k tax in summary due to the foreign_tax_credit the u s tax decreased by dollar_figuremm dollar_figuregg - dollar_figurekk while us parent’s after-tax return increased by dollar_figurenn dollar_figureuu -dollar_figureqq uk parent’s after-tax cost declined by dollar_figureoo dollar_figureww -dollar_figuress and u k tax increased by dollar_figurepp dollar_figurerr -dollar_figurevv this is readily apparent when the results for the parties are compared to the results of a direct loan from taxpayers to uk parent assuming an interest rate of s us parent would have earned approximately dollar_figureff of interest annually on a direct loan which would have resulted in u s tax of approximately dollar_figuregg and an after-tax return to us parent of approximately dollar_figureqq the dollar_figureff of interest would have generated dollar_figurerr of u k tax savings for uk parent resulting in an after-tax cost to uk parent of dollar_figuress in the transaction taxpayers were entitled to a rate of only u on the securities issued by issuer and thus received only dollar_figurett in annual yield payments from issuer however taxpayers also obtained foreign tax_credits of dollar_figureii accordingly while taxpayers’ pre- credit u s tax was dollar_figurejj dollar_figurehh of distributive_share income x the amount of u s tax due was only dollar_figurekk and taxpayers’ annual after-tax return was dollar_figureuu the net result for uk parent was the dollar_figurett payment on the securities which resulted in u k tax savings of dollar_figurevv and an after-tax cost to uk parent of dollar_figureww thus the amount of u s tax declined by dollar_figuremm while us parent’s after-tax return increased by dollar_figurenn uk parent’s after-tax cost declined by dollar_figureoo and the amount of u k tax increased by dollar_figureppdollar_figure as this comparison shows the transaction generated foreign tax_credits and resulting u s tax savings of dollar_figuremm and a net benefit for the parties of dollar_figurexx dollar_figuremm u s tax savings offset by the dollar_figurepp additional u k tax this net benefit was shared by the parties an increase of dollar_figurenn for taxpayers and an increase of dollar_figureoo for uk parent taxpayers’ claimed enhanced pre-tax profit from the disproportionate allocations of the interest_income on the senior loan is illusory the interest on the senior loan merely the interest_income recognized by subsidiary equaled the amount of interest_expense deductions claimed by uk parent on the senior loan thus the u k taxes owed by subsidiary were fully offset by u k tax savings at the uk parent level and the transaction resulted in a single deduction for u k tax purposes equal to the amount of cash distributions made by issuer to holders on the securities consistent with the substance of the arrangement as a debt arrangement 17the amounts used are approximate amounts the amounts are consistent with the information provided by taxpayers in their supplemental submission and with the principal amounts of the securities and the senior loan and the stated rates on those instruments we note however that there is a discrepancy between these amounts and the amounts of income and u k tax identified in the original tam submission as being reported by taxpayers tam-130972-06 shifted uk parent’s u k taxes on unrelated income to subsidiary through the interest_deduction at the uk parent-level and the corresponding interest_income at the subsidiary-level so that taxpayers could claim foreign tax_credits for those taxes the interest that was disproportionately allocated to subsidiary was used to pay the u k tax owed by subsidiary and was calculated precisely to result in a return for taxpayers equal to the agreed yield payments of u which was below the prevailing interest rate at the time of the transaction 330_fsupp2d_122 d conn aff’d on other grounds 150_fedappx_40 2d cir also involved a situation where a taxpayer’s structured investment resulted in a pre-tax profit that was less than the amount of pre-tax profit the taxpayer would have made through a direct investment with the same amount of risk as the court stated in that case under the circumstances here the loan to otc and a potential direct investment in portfolio were from an objective standpoint identical investments and it is the selection of the manner in which the investment was achieved - through otc with attendant forfeiture of profit in exchange for no or minimal corresponding diminution in risk over a direct investment - that reveals the absence of objective economic_substance and strongly suggests the sole focus as the creation of tax benefits f_supp 2d pincite see also asa investerings f 3d pincite noting that there was no reason to believe taxpayer could not have realized the economic benefits it sought at far far lower transaction costs without the use of the partnership at issue in the case the forgoing analysis reveals that the transaction lacks economic_substance the transaction served no legitimate non-tax purpose because it did not reduce the taxpayers’ credit risk and was not undertaken to increase taxpayer’s pre-tax profit the transaction did not have objective economic_substance because it did not enhance taxpayers’ economic position rather it resulted in a lower economic rate of return moreover if the transaction were regarded taxpayers would subvert the purpose of the foreign_tax_credit the purpose of the foreign_tax_credit is to mitigate double_taxation of foreign_source_income it is inconsistent with the purpose of the foreign_tax_credit to permit a credit for foreign taxes that result from intentionally structuring a transaction to generate u s foreign tax_credits for pre-existing foreign tax_liabilities on a foreign counterparty’s income that is shifted into a special purpose vehicle rather than provide the double tax relief that congress intended the foreign tax_credits in this case would provide taxpayers with the unintended benefit of reducing u s tax on yield payments that were not in substance subject_to any foreign tax tam-130972-06 taxpayers did however make an investment that had economic_substance us sub advanced dollar_figurec of funds which ultimately ended up with uk parent taxpayers received periodic_payments with respect to those funds for five years at the end of which time the funds were returned the advance of funds to uk parent and the periodic_payments received by taxpayers must be given effect for u s tax purposes as discussed above issues and taxpayers’ investment was in the nature of debt accordingly taxpayers must recognize interest_income in the amount of the cash payments received on the securitiesdollar_figure caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent 18we note that even if taxpayers’ investment were viewed as an equity_investment in uk parent for u s tax purposes taxpayers would not be entitled to claim foreign tax_credits if the investment were an equity_investment in uk parent ie stock of uk parent taxpayers would have dividend income in the amount of the payments on the securities but could not claim deemed-paid credits under sec_902 because they would not be qualified domestic shareholders for purposes of sec_902
